DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 10/03/2022 is acknowledged.  Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: 
On page 1, in the paragraph beginning “This application”, the phrase “, now U.S. Patent No. 10,998,184”, or the like, should be added immediately after “2019” in line 2, and he phrase “, now U.S. Patent No. 10,325,772”, or the like, should be added immediately after “2017” in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6, 9, 10, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,498,199 to Karlsrud et al. (“Karlsrud”) in view of US 6,110,294 to Shipley et al. (“Shipley”) and in further view of US 5,996,594 to Roy et al. (”Roy”).
Regarding claim 6, Karlsrud teaches a method for cleaning a wafer (abstract), comprising: performing a chemical mechanical polishing (CMP) of a wafer in a first enclosure configured to contain the wafer during CMP (col. 1, lines 9-35, col. 5, line 51 – col. 7, line 8, note Fig. 1, ref. 100).
Karlsrud discloses treatment over a broad surface of the wafer (note Fig. 5, rotating polishing table ref. 134 and arrow by rotatable head ref. 150), but does not explicitly teach dispensing and directing a cleaning fluid toward a far edge of the wafer after the CMP of the wafer; and performing a brush cleaning process on the wafer in a second enclosure different from the first enclosure, the second enclosure configured to contain the wafer during the brush cleaning process following CMP.

Shipley teaches an method for cleaning a wafer (abstract) including using a cleaning dispensing unit (Figs. 1 and 5, ref. 10, 31, and 33 and col. 7, lines 24-49) to direct cleaning fluids toward a wafer after the CMP of the wafer (col. 1, lines 31-33), wherein the cleaning dispensing unit comprises a sponge having a tube with inner chemical flow-in (Fig. 5, ref. 31, 33 and 35, claims 26 and 27) which is disclosed as useful with the apparatus of the Karlsrund method (col. 6, lines 54-64) and as advantageously useful for removing CPM particles (col. 1, lines 26-33) while lessening difficult replacement, inhibiting loss of cleaning fluid and enhancing particle removal (col. 1, lines 42-44, col. 2, lines 5-21, 36-49, and 54-56).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Karlsrud method in view  of Shipley wherein it includes using a cleaning dispensing unit to dispense and direct cleaning fluids toward a far edge of the wafer after the CMP of the wafer, wherein the cleaning dispensing unit comprises a sponge having a tube with inner chemical flow-in, with a reasonable expectation of success, in  view of the disclosure of treatment over a broad surface of the wafer, including the movable head, and the disclosure of the usefulness of the Shipley dispensing unit with the apparatus of the Karlsrud method, in order to enhance removal of CPM particles while lessening difficult replacement and inhibiting loss of cleaning fluid.
Roy teaches method of using a post-CMP apparatus (abstract) and discloses using a cleaning unit residing within an enclosure for brush cleaning after CMP (col. 5, lines 22-44, and Figs. 3, 9 and 11, ref. 46, note outermost wall of ref. 70) which is disclosed as enhancing cleaning (col. 5, lines 46 to col. 6, line 34).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Karsrud/Shipley method in view of Roy wherein it includes performing a brush cleaning process on the wafer in a second enclosure different from the first enclosure, the second enclosure configured to contain the wafer during the brush cleaning process following CMP in order to enhance cleaning.

Regarding claim 9, Karlsrud, Shipley and Roy discloses a method wherein the directing the cleaning fluid toward a far edge of the wafer is performed using a sponge (Shipley, Fig. 5, ref. 31, 33 and 35, claims 26 and 27).
Regarding claim 10, Karlsrud, Shipley and Roy discloses a method wherein the sponge comprises one of the group consisting of Polyvinyl Alcohol (PVA), Polyvinyl Chloride (PVC), Polyurethene (PU), or Polyethylene Terephthalate (PET) (Shipley, col. 8, lines 41-48).

Regarding claim 16, Karlsrud teaches a wafer cleaning method (abstract), comprising: performing a chemical mechanical polishing (CMP) process on a wafer located in a first enclosure configured to contain the wafer during CMP (col. 1, lines 9-35, col. 5, line 51 – col. 7, line 8, note Fig. 1, ref. 100).
Karlsrud discloses treatment over a broad surface of the wafer (note Fig. 5, rotating polishing table ref. 134 and arrow by rotatable head ref. 150), but does not explicitly teach dispensing and directing a cleaning fluid toward a far edge of the wafer after the CMP of the wafer; and performing a brush cleaning process on the wafer when it is located in a second enclosure different from the first enclosure, the second enclosure configured to contain the wafer during the brush cleaning process following CMP.  Shipley teaches an method for cleaning a wafer (abstract) including using a cleaning dispensing unit (Figs. 1 and 5, ref. 10, 31, and 33 and col. 7, lines 24-49) to direct cleaning fluids toward a wafer after the CMP of the wafer (col. 1, lines 31-33), wherein the cleaning dispensing unit comprises a sponge having a tube with inner chemical flow-in (Fig. 5, ref. 31, 33 and 35, claims 26 and 27) which is disclosed as useful with the apparatus of the Karlsrund method (col. 6, lines 54-64) and as advantageously useful for removing CPM particles (col. 1, lines 26-33) while lessening difficult replacement, inhibiting loss of cleaning fluid and enhancing particle removal (col. 1, lines 42-44, col. 2, lines 5-21, 36-49, and 54-56).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Karlsrud method in view  of Shipley wherein it includes using a cleaning dispensing unit to dispense and direct cleaning fluids toward a far edge of the wafer after the CMP of the wafer, wherein the cleaning dispensing unit comprises a sponge having a tube with inner chemical flow-in, with a reasonable expectation of success, in  view of the disclosure of treatment over a broad surface of the wafer, including the movable head, and the disclosure of the usefulness of the Shipley dispensing unit with the apparatus of the Karlsrud method, in order to enhance removal of CPM particles while lessening difficult replacement and inhibiting loss of cleaning fluid.
Roy teaches method of using a post-CMP apparatus (abstract) and discloses using a cleaning unit residing within an enclosure for brush cleaning after CMP (col. 5, lines 22-44, and Figs. 3, 9 and 11, ref. 46, note outermost wall of ref. 70) which is disclosed as enhancing cleaning (col. 5, lines 46 to col. 6, line 34).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Karsrud/Shipley method in view of Roy wherein it includes performing a brush cleaning process on the wafer when it is located in a second enclosure different from the first enclosure, the second enclosure configured to contain the wafer during the brush cleaning process following CMP in order to enhance cleaning.
Regarding claim 17, Karlsrud, Shipley and Roy disclose a method wherein the directing the cleaning fluid toward a far edge of the wafer is performed using a sponge having a tube configured to deliver the cleaning solution therethrough (Shipley, Fig. 5, ref. 31, 33 and 35, claims 26 and 27), and appear to suggest that the tube is concentric (Shipley, Figs. 1, 2 and 5), but do not explicitly teach that the tube is concentric.  The skilled artisan would have found it obvious to modify the Karlsrud/Shipley/Roy method wherein the tube is concentric, with a reasonable expectation of success, in view of the disclosure suggesting the tube is concentric.  Further, a change in the shape of the tube would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  Note MPEP 2144.04.

Claims 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,498,199 to Karlsrud et al. (“Karlsrud”) in view of US 6,110,294 to Shipley et al. (“Shipley”) and in further view of US 5,996,594 to Roy et al. (”Roy”) and in further view of KR 20050074556 to Kato et al. (“Kato”, and note EPO machine translation).
Regarding claim 8, Karlsrud, Shipley and Roy do not explicitly teach the method wherein the cleaning fluid comprises at least one pH adjuster among HNO3, H2SO4, NH4OH, KOH or organic amine.  Kato teaches a method of cleaning semiconductor substrates (abstract) including applying a cleaning chemical to the wafer, the cleaning chemical comprising NH4OH (ammonia water) and KOH (EPO translation, page 3, paragraph beginning “Examples”), the cleaning chemical being an alkaline having a pH range from about 2 to about 13 (EPO translation, page 3, paragraph beginning “The alkali”), which is disclosed as advantageously reducing the fluctuation of the liquidity (EPO translation, page 3, paragraphs beginning “The alkali” and “That is”).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Karlsrud/Shipley/Roy method in view of Kata wherein it includes applying a cleaning chemical to the wafer, the cleaning chemical comprising NH4OH and/or KOH, the cleaning chemical being an alkaline having a pH range from about 2 to about 13, with a reasonable expectation of success, in order to reduce the fluctuation of the liquidity.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,498,199 to Karlsrud et al. (“Karlsrud”) in view of US 6,110,294 to Shipley et al. (“Shipley”) and in further view of US 5,996,594 to Roy et al. (”Roy”) and in further view of US 2003/0046783 to Chen et al. (“Chen”).
Regarding claim 11, Karlsrud, Shipley and Roy do not explicitly teach the method wherein the sponge comprises a material having a porosity of about 30% to about 90%.  Chen teaches using a sponge (abstract) in a CMP process (para [0002] – [0004]), and discloses that porosity effects the cleaning efficiency (para [0003]) and a sponge having a porosity of 80% to about 85% (para [0026]).  The skilled artisan would have found it obvious to modify the Karlsrud/Shipley/Roy method in view of Chen wherein the sponge comprises a material having a porosity of about 80% to about 85%, with a reasonable expectation of success, since it is disclosed as effective for cleaning.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05(I).
Regarding claim 12, Karlsrud, Shipley and Roy disclose the problem of particles in pores being left on a wafer (Shipley, col. 2, lines 36-49), but do not explicitly teach the method wherein the sponge comprises a material having a pore size of about 20 to about 200 micrometers.  Chen teaches a method of using a sponge (abstract) in a CMP process (para [0002] – [0004]), and discloses that pore size effects the cleaning efficiency (para [0003]) and a sponge having a pore size of between 60 – 100 micrometers (para [0026]).  The skilled artisan would have found it obvious to modify the Karlsrud/Shipley/Roy method in view of Chen wherein the sponge comprises a material having a pore size of between 60 – 100 micrometers, with a reasonable expectation of success, since it is disclosed as effective for cleaning.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05(I).

Allowable Subject Matter
Claims 7, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are: US 5,498,199 to Karlsrud et al. (“Karlsrud”) in view of US 6,110,294 to Shipley et al. (“Shipley”) and in further view of US 5,996,594 to Roy et al.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the dispensing and directing the cleaning fluid is performed in an area located between the first and second enclosures (as in claim 7), wherein directing cleaning fluids towards the far edge of the wafer comprises applying a sponge towards the far edge of the wafer after CMP, outside an enclosure used for CMP, and within an enclosure for brush cleaning (as in claims 13 and 18), wherein directing cleaning fluids towards the far edge of the wafer comprises applying a first sponge towards the far edge of the wafer after CMP, outside an enclosure used for CMP, and applying at least a second sponge towards the far edge of the wafer within an enclosure for brush cleaning (as in claims 14 and 19), and wherein directing cleaning fluids towards the far edge of the wafer comprises applying a first sponge towards the far edge of the wafer after CMP, outside an enclosure used for CMP, applying at least a second sponge towards the far edge of the wafer within an enclosure for brush cleaning, and applying at least a third sponge towards the far edge of the wafer after CMP and brush cleaning and outside the enclosure for brush cleaning (as in claims 15 and 20), in combination with the other method steps as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714